DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (U.S. Pub. No. 2012/0034376) in view of Schanlaub (U.S. Pub. No. 2019/0134659)
Regarding Claim 1, Nakamura discloses a system for conducting a subterranean operation, the system comprising:
A rig (Nakamura: Paragraph [0009]); and
A doping device (Nakamura: 1), the doping device (Nakamura: 1) comprising:
A housing (Nakamura: 27) (Schanlaub: 202);
A nozzle (Nakamura: 19a, 20a) rotationally fixed to the housing (Nakamura: 27) (Schanlaub: 202), the nozzle (Nakamura: 19a, 20a) being directed radially toward a portion of a tubular (Nakamura: P) when the portion of the tubular (Nakamura: P) is positioned proximate the housing (Nakamura: 27) (Schanlaub: 202). 
Nakamura does not disclose the housing being rotationally fixed to the rig.
Schanlaub discloses a housing of a doping device being rotationally fixed to the rig (Schanlaub: Paragraph [0040]).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the rig to housing relationship of Schanlaub in the invention of Nakamura since Nakamura teaches that it is well known in the art to utilize a a pipe doping apparatus on a rig but leaves the reader to guess what the specific technique would be used to install said doping apparatus on the rig, thus leading the reader to look elsewhere for a particular arrangement of attaching a pipe doping apparatus made up in a way known by those of ordinary skill in the art. The invention of Schanlaub, describing a technique such as those suggested by Nakamura, would have been obvious to use in combination. 
Regarding Claim 2, Nakamura and Schanlaub render obvious the system of claim 1, wherein the nozzle (Nakamura: 19a, 20a) is configured to apply a dope (Nakamura: 9) to the portion of the tubular (Nakamura: P), and wherein the nozzle (Nakamura: 19a, 20a) deposits a layer of the dope on the portion of the tubular (Nakamura: P) while the tubular (Nakamura: P) is being rotated.
Regarding Claim 3, Nakamura and Schanlaub render obvious the system of claim 2, wherein the layer has an average thickness measured over an area of the layer, with the area being at least 50% of a circumference of the portion of the tubular (Nakamura: P) (100%).
Nakamura does not disclose the layer being disposed along an axial length of at least 10 mm of the portion of the tubular (Nakamura: P), wherein thickness variations of the layer within the area are less than 20% of the average thickness of the layer across the area, and wherein the average thickness of the layer across the area is less than 3 mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the layer length, and average thickness limitations limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 4, Nakamura and Schanlaub render obvious the system of claim 1, wherein the portion of the tubular (Nakamura: P) comprises threads (Nakamura: 8a, 8b) and at least one connection shoulder (Nakamura: Paragraph [0004]) of a pin end or a box end of the tubular (Nakamura: P).
Regarding Claim 5, Nakamura and Schanlaub render obvious the system of claim 1, wherein the doping device (Nakamura: 1) is configured to be fixedly mounted to the rig (Nakamura: Paragraph [0009]) at any orientation between and including 0 “zero” degrees and 180 degrees relative to a rig floor of the rig (Nakamura: Paragraph [0009]) (Nakamura: Figure 1). 
Regarding Claim 6, Nakamura and Schanlaub render obvious the system of claim 1, wherein the doping device (Nakamura: 1) is configured to apply a fluid to the portion of the tubular (Nakamura: P), but does not disclose wherein a size of the tubular (Nakamura: P) is in a range from 2-3/8” to 20” diameter tubing.
It would have been an obvious matter of design choice to alter the size of the tubular, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level or ordinary skill in the art.
Regarding Claim 7, Nakamura and Schanlaub render obvious the system of claim 1, wherein a fluid is selectively applied to the nozzle (Nakamura: 19a, 20a) via one or more actuators and the nozzle (Nakamura: 19a, 20a) is configured to produce a spray pattern when the one or more actuators is actuated by a rig controller (Nakamura: Paragraph [0021]), and wherein the spray pattern forms a plane that is substantially parallel to a central axis of the doping device (Nakamura: 1) (Figure 3: nozzles are aligned parallel to tubular). 
Regarding Claim 8, Nakamura and Schanlaub render obvious the system of claim 7, wherein the fluid is selected from a group consisting of 1) water that cleans old dope, debris, or other contaminants from the portion of the tubular (Nakamura: P), 2) air that dries the portion of the tubular (Nakamura: P), or 3) a mixture of air and new dope that deposits the new dope onto the portion of the tubular (Nakamura: P) (Schanlaub: Paragrpah 0046]).
Regarding Claim 9, Nakamura and Schanlaub render obvious the system of claim 7, wherein the fluid is a mixture of air and dope (Schanlaub: Paragraph [0046]: air and lubricant may be applied together), and wherein the rig controller (Nakamura: Paragraph [0021]) control at least one of a rotational speed of the tubular (Nakamura: P), a pressure applied to the fluid, or a duration of application of the dope to control a thickness of the dope applied to the portion of the tubular (Nakamura: P) from the nozzle (Nakamura: 19a, 20a)(Schanlaub: Paragraph [0054]). 
Regarding Claim 10, Nakamura and Schanlaub render obvious the system of claim 9, and discloses that air and lubricant may be applied together (Paragraph: [0046]) wherein the dope under pressure is impinged by air under pressure to produce the mixture and to enhance atomization of the dope that exists the nozzle (Nakamura: 19a, 20a) as a mist to form the spray pattern (Nakamura: Paragraph [0020]).
Regarding Claim 11, Nakamura and Schanlaub render obvious the system of claim 1, further comprising a pipe handler (Nakamura: 2a, 2b), wherein the pipe handler (Nakamura: 2a, 2b) is configured to position the portion of the tubular (Nakamura: P) within the housing (Nakamura: 27) (Schanlaub: 202), wherein the nozzle (Nakamura: 19a, 20a) is directed radially inward toward the portion of the tubular (Nakamura: P) and a central axis of the doping device (Nakamura: 1), and wherein the portion of the tubular (Nakamura: P) comprises threads (Nakamura: 8a, 8b) and at least one connection shoulder (Nakamura: Paragraph [0004]) on a pin end of the tubular (Nakamura: P).
Regarding Claim 12, Nakamura and Schanlaub render obvious the system of claim 1, further comprising a pipe handler (Nakamura: 2a, 2b), wherein the pipe handler (Nakamura: 2a, 2b) is configured to position the portion of the tubular (Nakamura: P) proximate a bottom cover plate (Schanlaub: 102) of the housing (Nakamura: 27) (Schanlaub: 202), the bottom cover plate (Schanlaub: 102) being perpendicular to a central axis of the doping device (Nakamura: 1), and the nozzle (Nakamura: 19a, 20a) being mounted to the bottom cover plate (Schanlaub: 102), wherein the nozzle (Nakamura: 19a, 20a) is directed radially outward from the central axis of the doping device (Nakamura: 1) and axially away from the bottom cover plate (Schanlaub: 102) toward the portion of the tubular (Nakamura: P), and wherein the portion of the tubular (Nakamura: P) comprises internal threads (Nakamura: 8a, 8b) and at least one internal connection shoulder (Nakamura: Paragraph [0004]) in a box end of the tubular (Nakamura: P). 
Regarding Claim 13, Nakamura discloses a method for conducting a subterranean operation, the method comprising: 
Mounting a doping device (Nakamura: 1) with a plurality of nozzles (Nakamura: 19a, 20a, 23) to a rig (Nakamura: Paragraph [0009]);
Rotating, via a pipe handler (Nakamura: 2a, 2b), a tubular (Nakamura: P) relative to the plurality of nozzles (Nakamura: 19a, 20a, 23); and
Spraying a fluid, via at least one of the plurality of nozzles (Nakamura: 19a, 20a, 23), on an end portion of the tubular (Nakamura: P) while the tubular (Nakamura: P) is rotating. 
Nakamura does not disclose the plurality of nozzles being rotationally fixed to the rig.
Schanlaub discloses a plurality of nozzles being rotationally fixed to the rig (Schanlaub: Paragraph [0040]).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the rig to housing relationship of Schanlaub in the invention of Nakamura since Nakamura teaches that it is well known in the art to utilize a pipe doping apparatus on a rig but leaves the reader to guess what the specific technique would be used to install said doping apparatus on the rig, thus leading the reader to look elsewhere for a particular arrangement of attaching a pipe doping apparatus made up in a way known by those of ordinary skill in the art. The invention of Schanlaub, describing a technique such as those suggested by Nakamura, would have been obvious to use in combination. 
Regarding Claim 14, Nakamura and Schanlaub render obvious the method of claim 13, further comprising selectively enabling one of the plurality of nozzles (Nakamura: 19a, 20a, 23), via a rig controller (Nakamura: Paragraph [0021]), to spray the fluid on the end portion of the tubular (Nakamura: P), wherein the end portion of the tubular (Nakamura: P) comprises threads (Nakamura: 8a, 8b) and at least one connection shoulder (Nakamura: Paragraph [0004]), and wherein the spray forms a spray pattern that is substantially parallel to a central axis of the doping device (Nakamura: 1), and wherein the spray pattern impinges the end portion of the tubular (Nakamura: P) as the tubular (Nakamura: P) is rotated.
Regarding Claim 15, Nakamura and Schanlaub render obvious the method of claim 13, further comprising: 
Forming a layer of dope on the end portion of the tubular (Nakamura: P); and 
Adjusting a thickness of the layer of dope by adjusting, via a rig controller (Nakamura: Paragraph [0021]), any one of a rotational speed of the tubular (Nakamura: P), a pressure applied to the fluid, or a duration of application of the tope to the end portion of the tubular (Nakamura: P).
Regarding Claim 16, Nakamura and Schanlaub render obvious the method of claim 13, wherein the fluid is an air/dope mixture, and wherein the spraying further comprises forming a layer of dope on the end portion of the tubular (Nakamura: P), but do not disclose the layer of dope having an average thickness over an area of the layer of dope, with the area being at least 50% of a circumference of the end portion and along an axial length of at least 10mm of the end portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the layer length, and average thickness limitations limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 17, Nakamura and Schanlaub render obvious the method of claim 13, further comprising: 
Spraying water (Schanlaub: Paragraph [0014]) on the end portion to clean old dope, debris, and other contaminants from threads (Nakamura: 8a, 8b) and connection shoulders (Nakamura: Paragraph [0004]) of the end portion of the tubular (Nakamura: P);
Spraying air (Schanlaub: Paragraph [0014]) on the end portion to dry the threads (Nakamura: 8a, 8b) and connection shoulders (Nakamura: Paragraph [0004]) of the end portion of the tubular (Nakamura: P); and
Spraying a mixture of air and dope (Schanlaub: Paragraph [0014]) on the end portion to deposit a layer of dope on the threads (Nakamura: 8a, 8b) and connection shoulders (Nakamura: Paragraph [0004]) of the end portion of the tubular (Nakamura: P).
Regarding Claim 18, Nakamura and Schanlaub render obvious the method of claim 13, wherein mounting the doping device (Nakamura: 1) comprises mounting the doping device (Nakamura: 1) to a rig (Nakamura: Paragraph [0009]) at any orientation between and including 0 “zero” degrees and 180 degrees relative to a rig floor of the rig (Nakamura: Paragraph [0009]).
Regarding Claim 19, Nakamura and Schanlaub render obvious the method of claim 18, wherein the pipe handler (Nakamura: 2a, 2b) is configured to substantially align a center axis of the tubular (Nakamura: P) with a center axis of the doping device (Nakamura: 1) regardless of the orientation of the doping device (Nakamura: 1).
Regarding Claim 20, Nakamura and Schanlaub render obvious the method of claim 13, wherein spraying the fluid comprises:
Directing the at least one of the plurality of nozzles (Nakamura: 19a, 20a, 23) radially inward toward a center axis of the toping device and spraying the fluid on threads (Nakamura: 8a, 8b) and connection shoulders (Nakamura: Paragraph [0004]) of a pin end of the tubular (Nakamura: P); or
Directing the at least one of the plurality of nozzles (Nakamura: 19a, 20a, 23) radially outward away form a center axis of the doping device (Nakamura: 1) and angled relative to the center axis, such that the at least one of the plurality of nozzles (Nakamura: 19a, 20a, 23) sprays the fluid on threads (Nakamura: 8a, 8b) and connection shoulder (Nakamura: Paragraph [0004]) of a box end of the tubular (Nakamura: P).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/           Examiner, Art Unit 3679                                                                                                                                                                                             

/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679